Citation Nr: 0701156	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of partial removal of the 
left lung.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Procedural history

The veteran served on active duty from May 1963 to December 
1966, including service in Vietnam.

In the May 2004 rating decision, the RO granted service 
connection for residuals of a partial removal of the left 
lung, rating the disability as noncompensably disabling 
effective from the date of the claim.  The veteran disagreed 
with the assigned disability rating, and subsequently 
perfected an appeal. 

In May 2005, the veteran presented testimony in support of 
his claim before Decision Review Officer at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims folder.

In March 2006, the Board issued a decision remanding the 
issue of an increased disability rating for residuals of a 
partial removal of the left lung for further evidentiary 
development, specifically requesting that a medical examiner 
distinguish between the symptomatology attributable to the 
service-connected lung removal and symptoms associated with 
non-service-connected causes, in particular chronic 
obstructive pulmonary disease (COPD).  That was accomplished, 
and in May 2006 the VA Appeals Management Center issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.   

Issue not on appeal

The Board's March 2006 decision denied service connection for 
peripheral neuropathy.  The record does not indicate that the 
veteran has appealed that issue.  The decision is therefore 
final as to that issue, and it will be addressed no further 
herein.  See 38 C.F.R. § 20.1100 (2006).


FINDING OF FACT

The veteran's residuals associated with the service-connected 
partial removal of the left lung are manifested by minimal 
respiratory difficulties.


CONCLUSION OF LAW

The criteria for a 10 percent disability for the service-
connected partial removal of the left lung rating are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, 
Diagnostic Code 6845 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable rating for residuals of a 
partial removal of the left lung.  The Board will first 
discuss certain preliminary matters.  The issue on appeal 
will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    



Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a VCAA March 2006 letter that in 
order to establish entitlement to an increased evaluation for 
his service-connected disability, "the evidence must show 
that your service-connected disability has gotten worse."  
The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The March 2006 letter told the veteran that if he had 
any additional information or evidence to send it to VA 
or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The veteran's hearing testimony make it clear that he is 
aware of his obligations to support his claim with evidence.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, (1) veteran status, 
(2) current disability and 
(3) relationship of such disability to the veteran's service, 
are not at issue because the veteran has already been granted 
service connection.  As explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to element (4), degree of disability.  
With respect to element (5), effective date, the veteran 
received appropriate Dingess notice via the May 2006 SSOC.  
See the SSOC, pages 6-7.  

Thus, there is no prejudice to the veteran in the Board's 
consideration of this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and post-service medical 
examination and treatment records.  The veteran has been 
accorded several VA medical examinations.  As has been noted 
in the Introduction, the Board remanded this case for further 
development of the record, which was accomplished via a March 
2006 VA Compensation and Pension (C&P) examination.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before a local hearing officer in May 2005 and 
presented evidence in support of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2006).

Specific schedular criteria

The Board initially observes that the provisions of 38 C.F.R. 
§ 4.97, concerning pulmonary disabilities, were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46,720 (1996).  
The veteran filed his initial claim for service connection in 
October 2003, after the regulation was amended.  Thus, only 
the current version of the regulation is applicable.  See 38 
U.S.C.A. § 5110(g); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The veteran's service-connected residuals of a partial 
removal of the left lung falls squarely under 38 C.F.R. 
§ 4.97, Diagnostic Code 6844 [post-surgical residual 
(lobectomy, pneumonectomy, etc.].  Under Diagnostic Code 
6844, the disability is actually rated under the General 
Rating Formula for Restrictive Lung Diseases:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FEVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure or; requires outpatient oxygen therapy . . . . . 
. . .100% disabling.

FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) . . . . 60 % 
disabling.

FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56-to-65- percent 
predicted . . . . 30% disabling.

FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) of 66-to-80- percent 
predicted . . . . 10% disabling.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2006).

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected partial lung removal, which is currently 
evaluated as noncompensably (zero percent) disabling.


Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
6843.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service medical records show that the veteran 
experienced three episodes of hemotysis in late-October and 
November 1963, and a fourth episode in January 1964.  
Surgical intervention was required to remove the left lower 
lobe, superior segment.  The diagnosis was bronchiecasis.  
The veteran's diagnosis since has been residuals of partial 
removal of the left lung.  

After having carefully reviewed the medical evidence the 
Board has identified no other Diagnostic Code which is more 
appropriate than Diagnostic Code 6844.  Neither has the 
veteran nor his representative.  

The Board notes that the RO initially rated the veteran's 
disability under Diagnostic Code 6601 [bronchiestasis].  As 
noted immediately above, bronchiestasis was the in-service 
diagnosis which led to the lung removal.  That diagnosis has 
not since been replicated, and the RO has since rated the 
veteran based on residuals of lung removal, Diagnostic Code 
6844.  As discussed above, this diagnostic code is congruent 
with the current diagnosis.  In any event, bronchiestasis is 
ordinarily rated under the General Rating Formula for 
Restrictive Lung Diseases.

Thus, after review of the entire claims folder, the Board is 
of the opinion that the veteran's left lung disability is 
most appropriately rated under Diagnostic Code 6844.



Mittleider concerns

The crux of this case is that the veteran in essence contends 
that all of his pulmonary symptomatology is due to the 
service-connected partial lung removal. 
However, the evidence of record indicates that the veteran's 
pulmonary problems stem not from the service-connected 
residuals of a segmental resection of the left lung, to 
include post-surgical residuals, but are due to COPD caused 
by a lengthy history of heavy tobacco smoking, which is not 
service connected and cannot be.  
See 38 U.S.C. § 1103 (West 2002).  

In particular, the report of the February 2004 VA C&P 
examination indicated two pulmonary diagnoses, status post 
left lower lobectomy secondary to bronchiestasis in February 
1964; and COPD.  The February 2004 VA examiner concluded by 
stating:  "It . . . appears at least as likely as not that 
the patient's chronic obstructive pulmonary disease is from 
the cigarette smoking rather than [from] any service-
connected event."

The Board is precluded from differentiating between 
symptomatology attributable to service-connected disability 
and that which is attributable non-service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Indeed, as 
noted in the Introduction, the Board remanded the claim 
precisely because of this concern.  

The March 2006 remand required the Veterans Benefits 
Administration to arrange a further physical examination of 
the veteran and a review of his medical record to determine 
the current nature and severity of the veteran's service-
connected residuals of partial removal of the left lung.  In 
connection with that task, the examiner was asked to 
distinguish between symptomatology attributable to the 
service-connected partial lung removal and non-service-
connected pulmonary symptomatology, including that 
attributable to COPD.  

The veteran was examined by a VA medical examiner in March 
2006.  The examiner also reviewed the entire claims file.  
The examiner noted, and the record establishes, that the 
veteran has consistently stated that he had his first 
cigarette at age 4 or 5, he started smoking in earnest at age 
16 or 17, and he smoked up to three packs of cigarettes per 
day for several decades, including after (and despite) the 
1964 in-service surgery to remove part of his left lung.  
Ultimately, the examiner opined that the veteran had 
"minimal respiratory difficulty separate from problems 
associated with or caused by cigarette smoking."  The 
medical opinion, in other words, is that the veteran's 
respiratory difficulty caused by his service-connected  
partial lung removal is minimal, and any significant 
respiratory difficulty is attributable to the veteran's long 
history of cigarette smoking.

Schedular rating

As was discussed above, in order for a 10 percent disability 
rating to be assigned, FEV-1 must be of 71 to 80 percent of 
predicted, or FEV-1/FVC must be 71 to 80 percent of 
predicted, or DLCO (SB) must be 66-to-80- percent of 
predicted.

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

Pulmonary function testing which was completed in connection 
with the March 2006 VA C&P examination disclosed the 
following:

			pre-bronchodialation		post-bronchodialation

FEV-1		        		77%					73%	
FEV-1/FVC                       100%+				
	100%+
DLCO (SB)           		51%

Certain of these findings, in and of themselves, allow for 
the assignment of a 
10 percent or higher disability rating under the General 
Rating Formula for Restrictive Lung Diseases.  However, as 
has been discussed above the only competent medical opinion 
attributes most of the veteran's pulmonary problems to non 
service-connected COPD due to smoking.  

After having carefully considered the matter, the Board 
believes that since some, albeit minimal, pulmonary symptoms 
have been attributed by the VA examiner to the service-
connected lung removal residuals, a 10 percent disability 
rating but no more may be assigned therefor.  See 38 C.F.R. 
§§ 4.7, 4.31 (2006).  It is clear from the medical evidence 
that most of the symptoms are due to the non service-
connected COPD, and for that reason a higher disability 
rating may not be granted.  

The veteran contends that he has shortness of breath in 
moderate exertion from walking.  The Board has no reason to 
doubt that statement.  The veteran further contends that such 
shortness of breath must be attributable to the fact that he 
does not have an intact left lung.  However, his contention 
is of no probative value.  It is now well-settled that lay 
persons without medical training, like the veteran, are not 
competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board finds that, after a review of the entire claims 
folder, the veteran is not entitled to a disability rating in 
excess of 10 percent because as discussed in connection with 
Mittleider considerations above a preponderance of the 
competent medical evidence of record establishes that the 
respiratory difficulties attributable to the veteran's 
service-connected lung condition are minimal.  

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As was noted in the Introduction, the noncompensable 
disability rating was made effective as of the date of the 
veteran's claim, October 21, 2003.  It appears from the 
medical record that the symptomatology attributable to his 
service-connected residuals of a partial removal of the left 
lung has remained essentially consistent over the period 
since.  Accordingly, the 10 percent rating is assigned for 
the entire period.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  

The record shows that the veteran has not requested an 
extraschedular rating, and although the SOC provided the 
veteran with 38 C.F.R. § 3.321(b) along with the other 
regulations pertaining to increased ratings, the RO did not 
in fact consider the matter of an extraschedular rating.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating.  If the veteran believes that such 
is in fact warranted, he should raise that matter with the 
RO.



Conclusion

For the reasons stated above, the Board finds that a 10 
percent disability rating for the service-connected residuals 
of a partial removal of the left lung is warranted.  The 
appeal is allowed to that extent.


ORDER

Entitlement to an increased, 10 percent disability rating for 
service-connected residuals of partial removal of the left 
lung are granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


